Title: To George Washington from Samuel Huntington, 23 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philada April 23. 1781
                        
                        I have been honored with your Excellency’s Letters of the 16th & 18th Instant.
                        Your Excellency will observe by the enclosed Resolve of this Day, that it is the Sense
                            of Congress on receiving the Information contained in your Letter of the 16th of the Proposals you have made respecting
                            the Exchange of General Burgoyne, that you be authorized to proceed in perfecting the Exchange if you shall think fit, the
                            Resolution of the third Instant to the contrary notwithstanding. I have the Honor to be &c. &c.
                        
                            S.H.
                        
                    